DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: several reference numbers are now shown in the drawings.  For example, reference numbers 40 and 42 are not shown in the drawings. The Applicant is required to review the Specification and the Drawings to make corrections that the Examiner may miss.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  the first two lines of claim 9 should be changed to:
--A sheath removal method comprising:
providing the device of claim 1; --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends on claim 1 which defines a sheath removal device.  Claim 5 should further limit the sheath removal device instead of the structure of the wire.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stepan (5,243,882).
Regarding claim 1, Stepan teaches a sheath removal device comprising: 
an electric wire gripping member 11 which grips an electric wire having a wire and a sheath that covers the wire; 
cutting blades 8 which form a cut in the sheath at a cutting position that is located on a tip side than a position where the electric wire is gripped by the electric wire gripping member; and 
a sheath gripping member 9 which grips a sheath tip portion that is a portion, from the tip of the sheath to the cutting position, of the sheath, wherein 
the sheath gripping member peels off the sheath tip portion from the wire by performing a rotation operation about an extension direction of the electric wire and a pulling- out operation on the sheath tip portion.
See Figs. 1-2.
Regarding claim 2, Stepan teaches the gripping member pulling out after the rotating operation.
Regarding claims 4-5, the gripping member is capable of untwisting a pair of twisted core wire.
Regarding claim 6, a tip detection unit 20 is best seen in Fig. 1. The contact area on elements 9 define a guiding unit.
Regarding claim 7, Stepan is silent on a device for receiving stripped ends of the wire.  However, official notice is taken that it is well known in the art that such device is always provided to the stripping device for collecting stripping ends.
Regarding claim 9, Stepan teaches  a sheath removal method using the sheath removal device according to claim 1, comprising 
gripping the electric wire by the electric wire gripping member 11; 
forming the cut in the sheath at the cutting position by the cutting blades 8; and 
performing, by the sheath gripping member 9, the rotation operation and the pulling- out operation while gripping the sheath tip portion.
See Figs. 1-2.
Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2017-208926.
Regarding claim 1, JP2017-208926 teaches a sheath removal device comprising: 
an electric wire gripping member 3 which grips an electric wire having a wire and a sheath that covers the wire; 
cutting blades 20 which form a cut in the sheath at a cutting position that is located on a tip side than a position where the electric wire is gripped by the electric wire gripping member; and 
a sheath gripping member 30 which grips a sheath tip portion that is a portion, from the tip of the sheath to the cutting position, of the sheath, wherein 
the sheath gripping member peels off the sheath tip portion from the wire by performing a rotation operation about an extension direction of the electric wire and a pulling- out operation on the sheath tip portion.
See Figs. 1-2.
	Regarding claim 3, JP2017-208926 teaches the gripping member 30 pulling and rotating simultaneously.
Regarding claims 4-5, the gripping member is capable of untwisting a pair of twisted core wire.
Regarding claim 6, a tip detecting unit 110 is best seen in Fig. 1.  The unit 110 having an opening for receiving the wire defines a wire guiding unit.
	Regarding  claim 7, an absorbing unit 4 for collecting sheath tips is best seen in Fig. 1.
	Regarding claim 9, JP2017-208926  teaches  a sheath removal method using the sheath removal device according to claim 1, comprising 
gripping the electric wire by the electric wire gripping member 3; 
forming the cut in the sheath at the cutting position by the cutting blades 20; and 
performing, by the sheath gripping member 30, the rotation operation and the pulling- out operation while gripping the sheath tip portion.
See Figs. 1-2.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cable stripping devices of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724